 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewportMining CorporationandUnitedMineWorkers of America.Case 6-CA-4112March 20, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a charge filed by United Mine Workers ofAmerica, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued a com-plaint dated December 19, 1967, against NewportMining Corporation, herein called Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of'the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Ex-aminer were duly served upon Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutNovember 2, 1967, the Board duly certified theUnion' as the exclusive bargaining representative ofRespondent'semployees in the unit found ap-propriateby theBoard and that, since on or aboutDecember 6, 1967, and thereafter, Respondent hasrefused andis refusing to recognize and bargainwith the Unionassuch exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 28,1967, Respondent filed its answer, which deniedthe commission of the unfair labor practices al-leged.On January 10, 1968, the General Counsel filedwith the Board a motion for summary judgment, as-serting, in view of admissions contained in Respon-dent's answer and other written admissions annexedas appendixes to the moving papers, that there areno issues of fact or law requiring a hearing, andpraying the issuance of a decision and order findingtheviolationsasallegedinthecomplaint.Thereafter, on January 15, 1968, the Board issuedan order transferring proceeding to the Board, and,on the same date, a notice to show cause on or be-fore January 29, 1968, why the General Counsel'smotion for summary judgment should not begranted.On January 27, 1968, Respondent filedobjections to the General Counsel's motion forsummary judgment (referred hereinafter as the mo-tion).''Case 6-RC-4437 (Not published in NLRB volumes.)2Respondent's request for oral argumentis herebydenied,as the recordand other papers adequately present the issues and positions of the parties.Pursuant to the provisions of Section 3(b) of, theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its-powers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its objections to the motion, Respondent con-tends,inter alia,that it is entitled to an evidentiaryhearing to insure full litigation of the facts: Thiscontention is without merit. The truth of the allega-tions of the complaint has either been expressly ad-mitted by Respondent in its answer, or stands ad-mitted by virtue of the uncontroverted factual aver-ments in the General Counsel's motion.-The record before us establishes that on May 31,1967, Respondent and the Union entered into astipulation for certification Aupon consent electionfor a unit of:All employees engaged in'-the production ofcoal, repair and maintenance, processing andloading of coal, electricians and laborers ofNewport. Mining-- Corporation at its mine #Iand--mine #2 and tipple, all located in BarbourCounty, West Virginia, excluding office cleri-cal employees, guards, janitors, professionalmployees, and supervisors as defined in theAct:The Board in its Decision and Certification ofRepresentative dated November 2, 1967, in Case6-RC-4437, found the above to constitute an ap-propriate unit for the purposes of collective bar-gaining within the meaningof Section 9(b) of theAct.On June 28, 1967, pursuant to the abovestipula-tion and approval by the Regional Director for Re-gion 6, an electionwas held in which a majority ofthe votes was case for the Union. Thereafter,Respondent timely filed objections to conduct af-fecting results of election, contending that theUnion misrepresented the financial ownership andcondition of Respondent and that the Union hadcaused a strike and picket line to occur 2 days be-fore the election. Both acts were alleged to have -"impaired the free and informed atmosphererequisite to an untrammeled expression of choiceby the employees...." After an administrative in-vestigation, the Regional Director issued his reporton objections on September 1, 1967. He found thatthe allegedmisrepresentationswere not of such a170 NLRB No. 85 NEWPORT MINING CORPORATIONnature as to impair the employees' ability to evalu-ate them. Further, he found that Respondent had asufficient time to reply and correct any possiblemisunderstanding that might have occurred. TheRegional Director found no evidence that the workstoppage was called or authorized by the Union.Further, he noted that an economic strike is notsufficientper seto prevent the holding of an elec-tion.Based on the above findings, the RegionalDirector recommended that Respondent's objec-tions be overruled.On September 9, 1967, Respondent filed timelyexceptions to the report on objections and, on thesame date, a motion to reopen case and take addi-tional evidence and a motion for direction of hear-ing. On November 2, 1967, the Board issued a deci-sion and certification of representative in which itdetermined that Respondent's exceptions raised nomaterial or substantial issues, of fact or law whichwouldwarrant the reversal of the RegionalDirector's findings and recommendations or theholding of a hearing. Further, the Board deniedRespondent's request to reopen the case and takeadditional evidence on the ground that the Re-gional Director's investigation was "full enough todiscover the salient facts."In its objections to the motion for summaryjudgment, Respondent contends that the RegionalDirector's investigation of the objections to theelection was incomplete; that the submission of af-fidavits from 20 employees that the misrepresenta-tions of the financial status of Respondent had in-fluenced their votes in the election created substan-tial and material issues of fact; that the denial of itsrequest for a hearing on its objections was thereforeincorrect as a matter of law; and that, accordingly,a motion for summary judgment cannot be grantedunder rule 56 of the Federal Rules of CivilProcedure.We find no merit in Respondent's objections. Anevidentiary hearing is not a matter of right wherethere is nothing that a trier of fact may determine.3In overruling Respondent's exceptions to the Re-gional Director's report on objections, the Boardconsidered Respondent's offer to prove that severalemployees had advised Respondent that their voteshad, been influenced by the alleged misstatementsof the Union, but concluded that, even if true, suchmisstatements did not warrant setting aside theelection. Thus, granting an evidentiary hearing asrequested by Respondent would be an act of futili-ty.43L-ZDavies Chevrolet,161 NLRB 1380.'We find it unnecessary to determine the applicability of rule 56 of theFederal Rules and Civil Procedure to the present proceeding It is sufficientto note that even under that rule, summary judgment must be granted "if597For the foregoing reasons, we conclude that ourrefusal to grant the hearing requested by Respon-dent does not violate any statutory right of Respon-dent.Admittedly, the issues which Respondentseeks to raise in the instant proceeding relate to thecorrectness of the Board's disposition of Respon-dent's objections to the election.-There are no spe-cial circumstances which require the Board to reex-amine the determination which it made in therepresentation proceeding. Inasmuch as Respon-dent has already litigated these issues, it has notraised any issue which is properly triable in the in-stant unfair labor practice proceeding.As all material issues have been previously de-cided by the Board, or are admitted by Respon-dent's answer to this complaint, there are no mat-ters requiring a hearing before a Trial Examiner.Accordingly, the General Counsel's motion forsummary judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a West Virginia corporation engaged in theoperation of bituminous coal mines in BarbourCounty, West Virginia. During the past year, whichperiod is representative of all material times herein,Respondent sold products valued in excess of$50,000, which it shipped from its mines in theState of West Virginia, directly to points outsidethe State.-Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Mine Workers of Americais a labor or-ganizationwithin themeaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees constitute a unit ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:the pleadings, depositions and admissions on file, together with the af-fidavits,if any, show that,.there is nogenuine issueas to any materialfact and that the moving party is entitled to a judgment as a matter of law " 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees engaged in the production ofcoal, repair and maintenance,processing andloading of coal, electricians and laborers ofNewport Mining Corporation at its mine #1,mine #2 and tipple,all located in BarbourCounty,West Virginia,excluding office cleri-cal employees,guards, janitors,professionalemployees,and supervisors as defined in theAct.2.The certificationOn June 28, 1967, a majority of the employees ofRespondent in said unit, in a secret election con-ducted under the supervision of the RegionalDirector for Region 6, designated the Union astheir representative'for the purposes of collectivebargaining with Respondent, and on November 2,1967, the Board certified the Union as the collec-tive-bargaining representative of the employees insaid unit and the Union continues to be suchrepresentative.B. The Request ToBargain andthe Respondent'sRefusalCommencing on or about December 6, 1967,and continuing to date, the Union has requestedand is requesting Respondent to bargain collective-lywith the Union as the exclusive collective-bar-gaining representative of all the employees in theabove-describedunit.Since December 6, 1967, andcontinuing to date, Respondent has refused andcontinues to refuse to bargain collectively with theUnion as exclusive collective-bargaining represen-tative of all employeesin said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification, and that the Union at alltimes sinceNovember 2, 1967, has been and now isthe exclusivebargaining- representative of all theemployees in the aforesaid unit, within themeaningof Section 9(a) of the Act. We further find thatRespondent has, since December 6, 1967, refusedto bargain collectively with the Union as the exclu-sive bargaining representative of its employees inthe appropriateunit,and that, by' such refusal, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin sectionIII,above, occurring in connection with its opera-tions as' described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic,and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inunfair laborpractices within the meaning of Section8(a)(5) and(1) of the Act,we shall order that itcease and desist therefrom,and, upon-request, bar-gain collectivelywith the Unionas the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached,embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Newport Mining Corporation is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.United Mine Workers of America is a labororganization within the meaning of Section 2(5) ofthe Act.3.All employees engaged in production of coal,repair and maintenance, processing and loading ofcoal, electricians, and laborers of Respondent at itsmine #1, mine #2 and tipple, all located in Bar-bour County, West Virginia, excluding office cleri-cal employees, guards, janitors, "professional em-ployees, and supervisors as defined in the Act, con-stitute -a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4.SinceNovember 2, 1967, the above-namedlabor organization has been the exclusive represen-tative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on or about - December 6, 1967,and at all times thereafter, to bargain collectivelywith'the above-named labor organization as the ex-clusive bargaining 'representative of all the em-,ployees in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforementioned refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, -restraining, andcoercing employees in the exercise of the, rights NEWPORT MINING CORPORATIONguaranteed them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.599(c) Notify the Regional Director for Region 6, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Newport Mining Corporation, Junior, WestVirginia, its officers, agents, successors,and as-signs, shall:1.Cease and desist from:(a)Refusingto bargaincollectively,concerningwages,hours, and other terms and conditions ofemployment, with United Mine Workers of Amer-ica as the exclusivebargainingrepresentative of itsemployees in the following appropriate unit:All employeesengaged inthe production ofcoal, repairand maintenance,processing andloading of coal, electricians and laborers at itsmine #1,mine #2 and tipple, all located inBarbour County, West Virginia, excluding of-ficeclericalemployees,guards,janitors,professional employees, and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such un-derstandingin a signedagreement.(b) Post at mine 1, mine 2, and tipple, all in Bar-bour County, West Virginia, copies of the attachednotice marked "Appendix."5 Copies of said notice,on forms provided by the Regional Director for Re-gion6,after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places,includingall places where noticesto employees are customarily posted. Reasonablestepsshall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany othermaterial.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith United Mine Workers of America as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below with respect to wages, hours,and other terms and conditions of employmentand, it an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All employees engaged in the productionofcoal,repairandmaintenance,processing and loading of coal, electri-cians and laborers at our mine fl, , mine #2 and tipple, all located in Barbour Coun-ty,West Virginia, excluding office clericalemployees, guards, janitors, professionalemployees, and supervisors as defined inthe Act.NEWPORT MININGCORPORATION(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material. 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning thisOffice,1536FederalBuilding,1-000.Libertynotice or compliance with its provisions, they mayAvenue,Pittsburgh,Pennsylvania15222,communicate directly with the Board'sRegionalTelephone644-2977;